David Newbern, Judge, concurring. I reluctantly concur in the majority opinion. The record in this case is deficient. All we know about the contract between the claimant and the commission is the “statement of understanding” quoted in the majority’s opinion. The testimony of Dr. Swift was that the program for which the claimant was hired covered a five-county area. The county to which the claimant was asked to move was not one of the five, and according to his testimony, was 100 miles from his home. Without further knowledge of the terms of the contract, I find it most difficult to interpret that part of the “statement of understanding” which said “my official station will be where my work assignment is located.” I can go along with this decision only because of the claimant’s testimony that he understood he would have to move to any place the work might take him, but I cannot avoid feeling the understanding might have been that he could be required to work anywhere in the five-county area. Undoubtedly, had the claimant been represented by counsel this issue would have been developed further, but in view of the claimant’s statement I cannot say there was no substantial evidence to support the result reached.